Citation Nr: 1222116	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which denied the above claim.

This matter was previously before the Board in January 2011 at which time the claim was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, pursuant to a Joint Motion For Remand, the Court vacated and remanded the Board's January 2011 decision to the Board for compliance with the instructions in the joint motion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional evidence remains outstanding and a clarifying medical opinion is warranted.  The appeal must be remanded in compliance with the Court's December 2011 Order and with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment notes within the claims file are more than two years old.  While this case is in remand status, the RO/AMC must take appropriate steps to obtain subsequently generated VA treatment records and associate them with the claims file.  The claims file also reflects that the Veteran's spouse informed VA in January 2005 that he had been "committed" to the Central Mississippi Medical Center.  However, no treatment records from this facility appear within the claims file.  The RO/AMC also must provide the Veteran with authorization forms allowing for the release of any outstanding pertinent private treatment records.

Pursuant to the Joint Motion for Remand, the January 2010 VA examination is deemed inadequate.  Specifically, the 2010 VA examiner did not address the Veteran's contentions of continuity of symptomatology or the medical evidence of record showing a psychiatric diagnosis within one year of discharge from active duty.  As such, the Board finds that an additional opinion as to the etiology of the asserted psychiatric disorder must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC shall obtain records of VA treatment generated after December 23, 2009, and associate them with the claims file.  If the records are not available, advise the Veteran so that he can submit any copies in his possession.

2.  The RO/AMC shall provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, mental health treatment records from Central Mississippi Medical Center. Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to determine the precise nature and etiology of the asserted psychiatric disorder. The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  All necessary tests and studies deemed necessary by the examiner shall be conducted.

The VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran currently has a psychiatric disorder that is related to any incident of his active duty service, or that was incurred within one year of his discharge.  The following considerations will govern the review:

(a)  The examiner must specifically acknowledge receipt and review of the claims folder and a copy of this remand. 

(b)  The examiner must review the pertinent evidence and address the Veteran's competent reports as to the onset and continuity of symptomatology.  

(c)  The examiner must address whether or not he likely experiences any psychiatric disability as the result of in-service head trauma.  The examiner also must address whether the Veteran likely experiences any current psychiatric disability as the result of developing a psychiatric disorder during service, within one year of discharge from service, or as the result of any other incident of his active duty service. 

(d)  The examiner has an independent responsibility to review the claims file, but attention is drawn to the following:

(i)  An April 1975 in-service treatment note indicating a mandibular bruise and pain of "?" etiology;

(ii)  A normal November 1975 in-service examination;

(iii)  An April 1976 VA treatment note diagnosing an anxiety reaction;

(iv)  A May 1976 report of accident or injury (VA Form 21-4176) indicating head trauma with loss of consciousness;

(v)  A February 2003 VA treatment note showing the Veteran's report of in-service injury with no loss of consciousness;

(vi)  An October 2003 EEG result showing temporal lobe "slowing;"

(vii)  A January 2004 VA treatment note stating that "it is unlikely that current cognitive problems are due to remote head injury;"

(viii)   A July 2004 VA treatment note stating that "dementia apparently [is] due to head trauma;"

(ix)  A July 2007 VA treatment note indicating a past medical history of neuroleptic Parkinson's Disease and a March 2009 note indicating that dementia symptoms might be due to medication;

(x)  The report of a January 2010 VA examination; and

(xi)  Any pertinent records added to the claims file as a result of this remand.

The examiner is asked to explain the medical basis or bases for the requested opinions, identifying any pertinent evidence of record and citing to any medical treatises utilized.  Rationales must be provided for any findings rendered.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

